DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“upper element” of claims 6 and 7;
“middle element” of claims 6 and 7;
“guide element” of claim 6; and
“adjustable element” of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the received test tube”. There is insufficient antecedent basis for this limitation in the claim because “a test tube” is recited twice previously. Further the limitation is indefinite because “the test tube” is recited in dependent claim 6, where if the two tubes are the same is unclear. For consistency the tubes should be claimed such that it is clear the tubes are different or recited using consistent language.
Claim 6 recites the limitation "the test tube” multiple times. There is insufficient antecedent basis for this limitation in the claim because “a test tube” is recited twice previously in claim 5.
Claim limitations:
“upper element” of claims 6 and 7;
“middle element” of claims 6 and 7; 
“guide element” of claim 6; and
“adjustable element” of claim 7
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 8,465,700 (hereafter Huang) and further in view of Friswell US 5,100,623 (hereafter Friswell) and “Gas cylinder” Wikipedia published 4 Jul. 2012 accessed at <https://en.wikipedia.org/w/index.php?title=Gas_cylinder&oldid=500585008> (hereafter Gas).

Regarding claim 1, Huang teaches an evaporation apparatus (Fig 1), comprising:
at least one manifold (120) with at least one nozzle (90);
a control unit (col 5 lines 58-65);
an inlet port (port of 80) configured to be connected to a gas supply (col 4 lines 16-25);
a control valve (50) arranged downstream the pressure regulator, wherein each of the at least one manifold is connected to a corresponding output port of the control valve, which control valve is controlled by the control unit (as shown in Fig 5); and
the control unit is configured to set the set value of the pressure regulator to a value that causes a predetermined gas flow the gradually increases from each of the at least one nozzle (col 3 lines 1-3, where the structure of the apparatus is 
Huang further teaches where the gas supply is a pressurized gas (col 5 lines 29-37) and where the apparatus evaporates from a test tube (col 1 lines 33-38).
Huang does not teach
a tank unit for a liquid;
a sample holder configured to be inserted into the tank unit, wherein the sample holder is configured to hold at least one sample in a defined position relative the at least one nozzle;
a pressure regulator arranged downstream the inlet port, wherein a set value of the pressure regulator is controlled by the control unit;
the control valve arranged downstream the pressure regulator
Friswell teaches an evaporation apparatus, comprising:
a tank unit (14) for a liquid (water bath); and
a sample holder (15) configured to be inserted into the tank unit, wherein the sample holder is configured to hold at least one sample (16) in a defined position relative the at least one nozzle (22).
Friswell teaches where the arrangement allows temperature control of the samples to be evaporated (col 5 line 60 – col 6 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Huang (Fig 1) by incorporating the tank unit (14) and sample holder (15) of Friswell in order to allow temperature control of the samples to be evaporated (col 5 line 60 – col 6 line 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Huang (Fig 1) by incorporating the regulator of Gas in order to controllably adjust the gas flow and pressure (“Valve connections”).
The modification would result in wherein a set value of the pressure regulator is controlled by the control unit (where the regulator would be part of the control unit) and the control valve arranged downstream the pressure regulator (where the regulator would supply gas to inlet 80 upstream of the control valve).

Regarding claim 2, Huang in view of Friswell and Gas teach all the limitations of claim 1. 
Huang does not teach wherein the set value of the pressure depends on the number of connected manifolds connected to the control valve and the predetermined gas flow from the at least one nozzle.
Gas teaches the regulator controls the gas flow (“Valve connections”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Huang (Fig 1) by depending the set value of the pressure on the number of connected manifolds connected to the control valve and the predetermined gas flow form the at least one 

Regarding claim 3, Huang in view of Friswell and Gas teach all the limitations of claim 1. 
Huang does not teach wherein the control unit is configured to gradually increase the gas pressure from a first low pressure to the set pressure.
The apparatus of claim 1 is fully capable of gradually increasing the gas pressure from a first low pressure to the set pressure as the pressure regulator and control unit are capable of adjusting the pressure. See MPEP §2114, 2115, and 2173.05(g).

Regarding claim 4, Huang in view of Friswell and Gas teach all the limitations of claim 1. Friswell further teaches wherein each manifold is adjustable, in a longitudinal direction, by means of a handle (60; where the flange is fully capable of adjusting the longitudinal position of the manifold; See MPEP §2114, 2115, and 2173.05(g)).


Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Friswell and Gas as applied to claim 1 above and further in view of Knight et al. US 7,910,067 (hereafter Knight). 


Friswell does not teach where the sample holder comprises:
a test tube rack comprising:
a compartment for a test tube which comprises an opening configured to receive a test tube;
a lever configured for:
an unloaded position in which the lever extends into the compartment; and
a loaded position in which the lever presses a sidewall of the received test tube against a part of the opening.
Knight teaches a sample holder (Fig 1) which comprises:
a test tube rack (rack of Fig 1) comprising:
a compartment (cylindrical compartments in Fig 1) for a test tube (300) which comprises an opening (top circular opening in Fig 1) configured to receive a test tube (300);
a lever configured for:
an unloaded position in which the lever extends into the compartment (as shown in Fig 19); and
a loaded position in which the lever presses a sidewall of the received test tube against a part of the opening (as shown in Fig 19).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friswell (as shown above) by incorporating the sample holder of Knight (Figs 1 and 19) in order to hold and align the sample tubes (col 1 lines 40-65). 

Regarding claim 6, Huang in view of Friswell, Gas, and Knight teach all the limitations of claim 5.
Friswell does not teach where the test tube rack comprises:
an upper element comprising the opening configured to receive the test tube, wherein the lever is operative connected to the upper element and extends downwardly and at least partly into the compartment;
a middle element comprising a second n opening configured to receive the test tube, the middle element further comprises a guide element configured to guide the test tube through the opening second during insertion. 
Knight teaches where the test tube rack comprises:
an upper element (120/190/220 in Fig 1) comprising the opening configured to receive the test tube, wherein the lever (100) is operative connected to the upper element and extends downwardly and at least partly into the compartment (as shown in Figs 1 and 19);
a middle element (60) comprising a second opening configured to receive the test tube, the middle element further comprises a guide element (100) configured 
Knight teaches where the test tube rack allow for holding and aligning sample tubes (col 1 lines 40-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friswell (as shown above) by incorporating the test tube rack of Knight (Figs 1 and 19) in order to hold and align the sample tubes (col 1 lines 40-65). 

Regarding claims 8-9, Huang in view of Friswell, Gas, and Knight teach all the limitations of claim 5.
Friswell does not teach wherein the opening comprises sidewalls with an intermediate angle Θ, wherein the intermediate angle Θ is in the interval from 90° to 130°.
Knight teaches wherein the opening comprises sidewalls with an intermediate angle Θ, wherein the intermediate angle Θ is in the interval from 90° to 130° (as shown in Fig 3) to allow for holding and aligning sample tubes (col 1 lines 40-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friswell (as shown above) by incorporating the opening of Knight (Figs 1 and 19) in order to hold and align the sample tubes (col 1 lines 40-65). 


Friswell does not teach wherein the lever is made of a plastic material.
MPEP §2144.07 state that the selection of a material based on its suitability for its intended use supported a prima facie obviousness. Thus, the use of plastic as the material of the lever is obvious as a selection of a material based on its suitability for its intended use, as plastic is known to used as a holder/lever.

Regarding claim 11, Huang in view of Friswell and Gas teach all the limitations of claim 1. Friswell further teaches wherein the evaporator apparatus of claim 1 is used for a method for evaporating a solvent (col 2).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Friswell, Gas, and Knight as applied to claim 5 above and further in view of Li et al. CN203764299 published 13 Aug. 2014 as translated by EPO (hereafter Li).

Regarding claim 7, Huang in view of Friswell, Gas, and Knight teach all the limitations of claim 5.
Friswell does not teach where the test tube rack comprises and adjustable element arranged below an upper element and a middle element, which adjustable element is vertically adjustable in order to allow test tubes of different length to be used in the test tube rack. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friswell (as shown above) by incorporating the adjustable element of Li in order to allow test tubes of different length to be used in the test tube rack (page 1).


Response to Arguments
The following is a response to Applicant’s arguments filed 25 Nov. 2020:

Applicant argues that the claim 1 objection is overcome by amendment.
Examiner agrees and the objection is withdrawn.

Applicant argues that the specification discloses the structure of the upper element, the middle element, the guide element, and the adjustable element.

Examiner further notes that claims 6 and 7 were interpreted under 112f, but were rejected under 112b.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner disagrees. While the amendment overcomes some of the 112b rejections, other issues have not been overcome. Claims 5 and 6 recite “the test tube”/”the received test tube” which remains rejected under 112b. The upper element, middle element, guide element, and adjustable element of claims 6 and 7 remains rejected under 112b for not having corresponding structure in accordance with the 112f.

Applicant argues that “Based on the above, a person having ordinary skill in the art would understand that the present application is specifically directed towards overcoming a discovered problem with the conventional manually adjusted solvent evaporator apparatuses, but which also provides further advantages over the conventional art.”

Further, the system of Huang is fully capable of having the gas flow gradually increase because the gas flow control valve of Huang can be controlled. 

Applicant argues that the prior art is not fully capable of performing the claim in that “the Examiner's assertion in this matter is flawed for the same reasons as the assertions by the Examiner in Ex Parte Rans and as it ignores the definition of "configured to" set by the court's and the PTAB's precedent,4 which mistakenly interprets "computer-implemented functional claim languages" as unentitled to patentable weight.5”
Examiner disagrees. The argument is not commensurate in scope with claim 3. The claim does not recite any computer-implemented functional claim language. 

Applicant argues that “The functional claim language recited herein is also not a mere modification of an apparatus to include an automated means or to implement a known function”.
Examiner agrees in that no functional language recited in claim 3 limits the invention to “automated means” or any “known function”. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776